Citation Nr: 0118382
Decision Date: 05/04/01	Archive Date: 07/18/01

DOCKET NO. 94-48 107               DATE MAY 04, 2001

On appeal from the Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder (PTSD).

REPRESENTATION

Appellant represented by: James W. Stanley, Attorney at Law

WITNESS AT HEARINGS ON APPEAL

Appellant

INTRODUCTION

The veteran had active duty from November 1968 to March 1971, to
include several months in the Republic of Vietnam during 1970.

This matter was originally before the Board of Veterans' Appeals
(Board) on appeal from a February 1994 decision of the Department
of Veterans Affairs (VA) Regional Office (RO) located in North
Little Rock, Arkansas which denied the veteran's claim of
entitlement to service connection for PTSD. In a June 1996
decision, the Board denied the veteran's claim. The veteran duly
appealed to the United States Court of Appeals of Veterans Claims
(Court). By Order dated in August 1997, the Court vacated the
Board's June 1996 decision and the case was remanded for further
development and readjudication in accordance with the terms of the
Joint Motion for Remand.

Thereafter, the Board remanded the case to the RO in April 1998 for
development in accordance with the directives in the Court's Order
and the Joint Motion for Remand. In June 1999, the case was again
remanded by the Board to the RO in light of additional evidence
that was submitted subsequent to the latest Supplemental Statement
of the Case and without waiver.

In December 2000, the veteran appeared and presented testimony
before the undersigned in a video-conference hearing.

The Board further notes that the veteran appears to have raised an
additional claim of entitlement to a psychiatric disorder, other
than PTSD, in a written statement submitted in August 1998.
Although the RO did respond by sending the veteran a letter
requesting additional information as to this claim, it does not
appear to have developed and adjudicated it to date. As this
additional issue has not been adjudicated and developed, and as it
is not intertwined with the issue on appeal, it is referred to the
RO for appropriate action. See Kellar v. Brown, 6 Vet.App. 157
(1994); Godfrey v. Brown, 7 Vet.App. 398 (1995).

- 2 -

REMAND

During the personal hearing conducted before the undersigned in
December 2000, the veteran and his representative indicated that
there was additional medical evidence, relevant to the veteran's
claim, which had not yet been obtained and associated with the
claims folder. The veteran's representative requested, and was
granted 60 additional days in which to obtain and submit this
evidence. To date, no additional information or evidence has been
received from either the veteran or his representative. Therefore,
the Board finds, especially in light of the recent enactment of the
Veterans Claims Assistance Act of 2000 (VCAA), that an additional
remand is necessary in this case.

As noted above, there has been a significant change in the law
during the pendency of this appeal. On November 9, 2000, the
President signed into law the Veterans Claims Assistance Act of
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). This law
redefines the obligations of VA with respect to the duty to assist
and includes an enhanced duty to notify a claimant as to the
information and evidence necessary to substantiate a claim for VA
benefits. This law also eliminates the concept of a well-grounded
claim and supersedes the decision of the United States Court of
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order), which had held that VA
cannot assist in the development of a claim that is not well
grounded. This change in the law is applicable to all claims filed
on or after the date of enactment of the VCAA, or filed before the
date of enactment and not yet final as of that date. Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, 7, subpart (a),
114 Stat. 2096, 2099-2100 (2000). See also Karnas v. Derwinski, 1
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a
remand in this case is required for compliance with the notice and
duty to assist provisions contained in the new law. In addition,
because the RO has not yet considered whether any additional
notification or development action is required under the VCAA, it
would be potentially prejudicial to the appellant if the Board were
to proceed to issue a

- 3 -

decision at this time. See Bernard v. Brown, 4 Vet. App. 384
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at
57 Fed. Reg. 49,747 (1992)). Therefore, for these reasons, a remand
is required.

In an effort to assist the RO, the Board has reviewed the claims
file and identified certain assistance that must be rendered to
comply with the VCAA. However, it is the RO's responsibility to
ensure that all appropriate development is undertaken in this case.
As noted above, during the hearing before the undersigned conducted
in December 2000, the veteran testified that there were additional
service medical records related to his psychiatric treatment while
in Vietnam, as well as in-service hospital records from Okinawa as
well as at the medical facility at Great Lakes which had not been
obtained and associated with the claims folder. There were also
additional private psychiatric treatment records from his private
physicians Dr. E. Watermann, dated since 1993, which had not been
obtained. On remand, the RO should also obtain the veteran's VA
treatment records from 1998 to the present. In addition, the
veteran has testified that he is in receipt of disability benefits
from the Social Security Administration (SSA) due to his alleged
PTSD. On remand, the RO should also obtain the veteran's SSA
records. Finally, the Board notes that while the veteran was
afforded a VA psychiatric examination in August 1998 in accordance
with the Board's previous Remand directives, the examiner noted
that the veteran's claims folder (and medical history) were not
available for review at time of that examination. Therefore, on
remand, the veteran should again be afforded a VA psychiatric
examination to determine the nature of his current psychiatric
disability, if any, and whether it is related to his prior period
of active service.

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475 is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be

- 4 -

codified as amended at 38 U.S.C. 5102, 5103, 5103A, and 5107) are
fully complied with and satisfied.

2. The RO should ask the veteran to identify, and then should
attempt to develop, any additional pertinent evidence concerning
his claims. This should include VA and private medical records, to
include VA psychiatric treatment records dated since 1998 as well
as private medical records from Dr. E. Watermann, M. D., dated
since July 1993. Any information received should be associated with
the claims folders. The RO shall inform the veteran if the VA is
unable to secure any records sought.

3. The RO should make additional attempts to secure the veteran's
service medical records related to outpatient psychiatric treatment
while stationed in the Republic of Vietnam in 1970 as well as in-
service hospital records related to psychiatric admission while
stationed at Okinawa in September 1970 and October 1970 and later
at a medical facility at Great Lakes, Michigan.

4. The RO should obtain from the Social Security Administration the
records pertinent to the appellant's claim for Social Security
disability benefits as well as the medical records relied upon
concerning that claim.

5. Thereafter, the RO should schedule the veteran for appropriate
VA compensation examinations for the purpose of addressing the
nature and etiology of the disorders for which service connection
is being sought. The claimsfolder and a copy of this remand must
tie made available to and reviewed by the examiner

- 5 -

prior to the examination. All necessary tests and studies should be
conducted, and in conjunction with a thorough review of the
evidence in the claimsfolder, and with the clinical findings noted
on examination, the examining VA physician(s) should determine
whether the appellant has one or more of the disorders claimed as
service connected (PTSD or other psychiatric disorder), and if so,
render opinions addressing whether it is at least as likely as not
that any current disability for the disorders claimed was
incurred/aggravated during the appellant's period of active duty
military service. The physician(s) should also discuss any other
affirmative evidence that would indicate that the appellant is not
suffering from one or more of these disorders. The VA physician(s)
must fully consider the appellant's service medical records and all
post service medical evidence, with the purpose of reconciling the
chronological and etiological questions that exist. Detailed
reasons and bases for all diagnoses and opinions reached should be
provided. The reports of examinations, including the reports of all
completed tests or special studies, should thereafter be associated
with the appellant's claimsfolder.

6. Thereafter, the RO should readjudicate this claim. If any
benefit sought on appeal remains denied, the appellant and the
appellant's representative, if any, should be provided a
supplemental statement of the case (SSOC). The SSOC must contain
notice of all relevant actions taken on the claim for benefits, to
include a summary of the evidence and applicable law and
regulations considered pertinent to the issue currently on appeal.
An appropriate period of time should be allowed for response.

- 6 -

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. No action is required of the veteran until he is notified by
the RO; however, the veteran is advised that failure to report for
examination(s) may result in the denial of his claim. 38 C.F.R.
3.655 (2000).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

SANDRA L. SMITH 
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

7 - 



